 



EXHIBIT 10.3
7 June 2007
PUT AND CALL OPTION AGREEMENT
Between
MARINA BEZZUB
AGNE TUMENAITE
as Sellers
and
PEPSIAMERICAS, INC.
PEPSICO, INC.
as Buyers

1



--------------------------------------------------------------------------------



 



Table of Contents

         
1. INTERPRETATION
    3  
2. GRANT OF THE OPTIONS
    5  
3. CONDITIONS
    5  
4. OPTION PERIOD
    5  
5. EXERCISE OF PUT OPTION
    6  
6. WARRANTIES
    6  
7. CONFIDENTIALITY
    7  
8. ANNOUNCEMENTS
    8  
9. ASSIGNMENT
    8  
10. VARIATION
    8  
11. WAIVER
    8  
12. ENTIRE AGREEMENT
    8  
13. COSTS
    8  
14. COUNTERPARTS
    8  
15. NOTICES; POWER OF ATTORNEY
    9  
16. GOVERNING LAW; ARBITRATION
    10  
17. LANGUAGE
    11  
ANNEX 1 SALE AND PURCHASE AGREEMENT
    13  

2



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made on 7 June 2007 between the following parties:

(1)   Marina Bezzub and Agne Tumenaite, each of whom are individuals residing in
Republic of Lithuania (the “Sellers”); and   (2)   PepsiAmericas, Inc., a
company incorporated in Delaware and PepsiCo, Inc., a company incorporated in
North Carolina (the “Buyers”),       (each a “Party” and together the
“Parties”).

RECITALS

(A)   Limited Liability Company “Sandora” (the “Company”) was registered in the
Ukraine on 8 October 1998 with registered number 1511 120 0000 0000 23 and
identification number 22430008 and is a limited liability company.

(B)   As of the date hereof, the Sellers together hold 20% (twenty per cent.) of
the participation interests in the Company. The remaining 80% (eighty per cent.)
of the participation interests are held as of the date hereof by Igor
Yevgenovych Bezzub, Raimondas Tumenas, Sergiy Oleksandrovych Sypko, Olena
Mykhailivna Sypko, Oleksiy Sergiyovich Sypko and Andriy Sergiyovich Sypko
(together, the “Other Participants”).

(C)   The Sellers have agreed the terms of a possible sale and purchase of their
participation interests in the Company to the Buyers as set out in the Sale and
Purchase Agreement attached hereto as Annex 1.

IT IS AGREED as follows:

1.   INTERPRETATION   1.1   In this Agreement, the following expressions have
the following meanings:

             
 
  “Applicable Law”   means, with respect to any subject matter, action or
document, each applicable statute, law, regulation, ordinance, rule, judgment,
rule of common law (to the extent relevant), as well as any order, decree,
directive, licence, and other restriction of any Governmental Entity;    
 
           
 
  “Business Day”   means any day other than a Saturday or Sunday on which banks
are normally open for general business in London, Kiev and Vilnius;    
 
           
 
  “Buyers”   has the meaning given to it in the Preamble;    
 
           
 
  “Buyers’ Subsidiary”   means any entity which is majority owned, directly or
indirectly, by PepsiCo, Inc. and/or PepsiAmericas, Inc;    
 
           
 
  “Call Option”   has the meaning given to it in Clause 2.2;    

3



--------------------------------------------------------------------------------



 



             
 
  “Company”   has the meaning given to it in the Recitals;    
 
           
 
  “Confidential Information”   has the meaning given to it in Clause 13.1;    
 
           
 
  “Encumbrance”   means a mortgage, charge, pledge, lien, option, restriction,
right of first refusal, right of pre-emption, third party right or interest,
other encumbrance or security interest of any kind having similar effect;    
 
           
 
  “Exercise Date”   has the meaning given to it in Clause 5.1(a);    
 
           
 
  “Exercise Notice”   means the written notice given in accordance with Clause
5.1 or Clause 6.1;    
 
           
 
  “LCIA Court”   has the meaning given to it in Clause 16.2;    
 
           
 
  “Option Period”   means the time during which the Options are capable of
exercise, as set out in Clause 4.1 and Clause 4.2 respectively;    
 
           
 
  “Option”   means the Put Option and the Call Option or either of them;    
 
           
 
  “Other Participants”   has the meaning given to it in the Recitals;    
 
           
 
  “Other Party”   has the meaning given to it in Clause 5.1;    
 
           
 
  “Party” and “Parties”   has the meaning given to it in the Preamble;    
 
           
 
  “Put Option”   has the meaning given to it in Clause 2.1;    
 
           
 
  “Related Agreement”   has the meaning given to it in Clause 16.4;    
 
           
 
  “Rules”   has the meaning given to it in Clause 16.2;    
 
           
 
  “Sale and Purchase Agreement”   means the agreement for the sale and purchase
of 20% of the participation interests in the Company in the form of Annex 1; and
   
 
           
 
  “Sellers”   has the meaning given to it in the Preamble;    

1.2   In this Agreement:

  1.2.1   references to a “person” include an individual, body corporate
(wherever incorporated), unincorporated association, trust or partnership
(whether or not having separate legal personality), government, state or agency
of a state, or two or more of the foregoing;     1.2.2   references to the
Preamble, a Recital, Clause or Schedule are to the preamble, recital, clause or
schedule of this Agreement, and references to this Agreement include the
Schedules;     1.2.3   the headings in this Agreement do not affect its
construction or interpretation;     1.2.4   a reference to a document is a
reference to that document as amended or modified from time to time in writing
by the mutual consent of the Parties;

4



--------------------------------------------------------------------------------



 



  1.2.5   references to writing shall be deemed to include any modes of
reproducing words in a legible or non-transitory form;     1.2.6   the singular
includes the plural and vice versa and any gender includes any other gender; and
    1.2.7   references to an English legal term for any action, remedy, method
of judicial proceeding, legal document, legal status, court, official, tax
principle, provision or any other legal concept shall, in respect of the Ukraine
and Lithuania, be deemed to include the legal concept which most nearly
approximates in that legal jurisdiction to the English legal term.

2.   GRANT OF THE OPTIONS   2.1   Subject to the condition in Clause 3.1 and in
consideration of the Sellers granting the Buyers the Call Option referred to in
Clause 2.2, the Buyers grant to the Sellers an option to require the Buyers to
enter into the Sale and Purchase Agreement (the “Put Option”).   2.2   Subject
to the condition in Clause 3.1 and in consideration of the Buyers granting the
Sellers the Put Option referred to in Clause 2.1, the Sellers grant to the
Buyers an option to require the Sellers to enter into the Sale and Purchase
Agreement (the “Call Option”).   3.   CONDITIONS   3.1   The Options may only be
exercised if the Buyers have, or a Buyers’ Subsidiary has completed the
acquisition of at least 70% (seventy per cent) of the remaining participation
interests in the charter capital of the Company from the Other Participants.  
3.2   If the condition specified in Clause 3.1 has not been satisfied on 15
December 2007 or such later time as the parties may agree in writing, the
Options shall lapse and this Agreement shall terminate and, subject to Clause
3.3, no Party shall have any claim against any other Party under this Agreement
except in relation to any breach occurring before that date.   3.3   On
termination of this Agreement in accordance with Clause 3.2 or otherwise, unless
stated otherwise, Clauses 1 (Interpretation), 7 (Confidentiality), 8
(Announcements), 9 (Assignment), 10 (Variation), 12 (Entire Agreement), 13
(Costs), 15 (Notices; Power of Attorney) and 16 (Governing Law; Arbitration)
shall continue in full force and effect but all other rights and obligations of
the Parties shall cease immediately. Termination does not affect the Parties’
accrued rights and obligations as at termination.   4.   OPTION PERIOD   4.1  
The Put Option may only be exercised after 4 November 2007 or, if later, the
date on which the condition set out in Clause 3.1 is satisfied.   4.2   The Call
Option may only be exercised after 4 November 2007 or, if later, the date on
which the condition set out in Clause 3.1 is satisfied.

5



--------------------------------------------------------------------------------



 



4.3   For the purposes of Clause 4.1 and Clause 4.2, the date of exercise of the
Option is the date on which the Exercise Notice is served and not the date on
which the Exercise Notice is deemed to be received in accordance with Clause
15.3.   5.   EXERCISE OF PUT OPTION   5.1   The Put Option shall be exercised
only by the Sellers and the Call Option shall be exercised only by the Buyers
(each, upon such exercise, the “Exercising Party”), in each case by giving
notice (the “Exercise Notice”) to the other Party (the “Other Party”), which
notice shall:

  (a)   include the date on which the Exercise Notice is given (the “Exercise
Date”) as well as a statement to the effect that the Exercising Party is
exercising the Option;     (b)   be accompanied by a counterpart of the Sale and
Purchase Agreement dated with the Exercise Date and duly executed by the
Exercising Party.

5.2   Upon receipt of the Exercise Notice the Other Party shall promptly execute
a counterpart of the Sale and Purchase Agreement and return the so executed Sale
and Purchase Agreement to the Exercising Party.   5.3   Once given, an Exercise
Notice may not be revoked by the Exercising Party without the written consent of
the other Party.   6.   WARRANTIES   6.1   The Sellers warrant to the Buyers as
of the date hereof and of the Exercise Date as follows:

  (a)   The Sellers have full power and authority without requiring the consent
of any other person, and have taken all necessary actions, to enter into and
exercise their rights and perform their obligations under this Agreement and all
other documents to be executed by them hereunder.     (b)   This Agreement and
all other documents to be executed by the Sellers hereunder will, when executed,
constitute lawful, valid and binding obligations of the Sellers in accordance
with their respective terms.     (c)   The execution, delivery and performance
by the Sellers of this Agreement will not constitute a violation of any law
applicable or relating to the Sellers.     (d)   Each of the Sellers warrants
that such Seller is not (i) a United States Shareholder as defined in Section
951(b) of the United States Internal Revenue Code of 1986, or (ii) a resident of
Ukraine for purposes of Applicable Laws governing Ukrainian currency control or
tax regulations.     (e)   Each of the Sellers is the registered legal owner of
the participation interest set opposite her name in schedule 2 of the Sale and
Purchase Agreement and is beneficially entitled to effect or procure the sale
and transfer of such participation interest, and such participation interest
shall be fully paid in and free from all Encumbrances (other than those
expressly provided for in the

6



--------------------------------------------------------------------------------



 



      Sale and Purchase Agreement, the organisational documents of the Company
and/or those that arise by application of Applicable Law).

  (f)   None of the Sellers is a party to any option, warrant, purchase right,
or other contract or commitment that could require such Seller to sell,
transfer, or otherwise dispose of any of her participation interest (other than
this Agreement).     (g)   None of the Sellers is a party to any voting trust,
proxy, or other agreement or understanding with respect to the voting of her
participation interest (other than this Agreement).

6.2   The Buyers warrant to the Sellers as of the date hereof as follows:

  (a)   The Buyers have full power and authority without requiring the consent
of any other person, and have taken all necessary actions, to enter into and
exercise their rights and perform their obligations under this Agreement and all
other documents to be executed by them hereunder.     (b)   This Agreement and
all other documents to be executed by the Buyers hereunder will, when executed,
constitute lawful, valid and binding obligations of the Buyers in accordance
with their respective terms.     (c)   The execution, delivery and performance
by the Buyers of this Agreement will not constitute a violation of any law
applicable or relating to the Buyers or a violation of any of the organisational
documents of the Buyers.     (d)   The Buyers are duly organised, validly
existing and in good standing under the laws of their respective jurisdiction of
organisation.

7.   CONFIDENTIALITY   7.1   From the date of this Agreement and after
termination, without limit in time each Party will keep confidential the
provisions and subject matter of this Agreement and the negotiations relating to
it (together the “Confidential Information”).   7.2   Notwithstanding Clause
7.1, the receiving Party may disclose Confidential Information

  (a)   if and to the extent required by:

  (i)   law or by any order of a court of competent jurisdiction; and/or    
(ii)   any governmental body or other regulatory or tax authority which is
entitled to require any such disclosure, whether or not the requirements have
the force of law;

provided that, save where giving notice to the other Party is prohibited by law,
it gives the disclosing Party as much notice of such disclosure as practicable;
or

7



--------------------------------------------------------------------------------



 



  (b)   if and to the extent the disclosing Party has given its prior written
consent to the disclosure, such consent not to be unreasonably withheld or
delayed.

8.   ANNOUNCEMENTS   8.1   Subject to Clause 8.2, no announcement or public
statement concerning the existence, subject matter or any term of this Agreement
shall be made by or on behalf of any Party without the prior written approval of
the other, such approval not to be unreasonably withheld or delayed.   8.2  
This Clause shall not apply to any announcement or public statement by any Party
required by law, or the rules of any regulatory or governmental body to which
such Party is subject, including the rules of a recognised investment exchange
any stock exchange on which any securities of the relevant Party are listed, in
which case the Party concerned shall make all reasonable attempts to agree the
contents of such announcement or statement with the other Parties before it is
made.   9.   ASSIGNMENT       No Party shall be entitled to assign or transfer
all or any of its rights, benefits or obligations under this Agreement without
the prior written consent of the other.   10.   VARIATION       Any variation of
this Agreement must be in writing and signed by each Party or, in the case of a
body corporate, a duly authorised officer or representative of such Party.   11.
  WAIVER       A delay in exercising, or failure to exercise, any right or
remedy under this Agreement does not constitute a waiver of such right or remedy
or other rights or remedies nor shall either operate so as to bar the exercise
or enforcement thereof.   12.   ENTIRE AGREEMENT       This Agreement and the
Schedules hereto and any other agreement or instrument contemplated hereby
constitute the entire agreement and supersede all prior agreements and
understandings, both written and oral, among the Parties with respect to the
subject matter hereof and thereof and, save as expressly provided in this
Agreement, is not intended to confer upon any person other than the Parties any
rights or remedies hereunder pursuant to the Contracts (Rights of Third Parties)
Act 1999.   13.   COSTS       Save as otherwise expressly stated in this
Agreement, each Party shall pay its own costs in connection with the
negotiation, preparation and implementation of this Agreement and all agreements
ancillary to it.   14.   COUNTERPARTS       This Agreement may be executed in
any number of counterparts, each of which when executed and delivered
constitutes an original of this Agreement, but all the

8



--------------------------------------------------------------------------------



 



    counterparts shall together constitute one and the same agreement. No
counterpart shall be effective until each Party has executed at least one
counterpart.   15.   NOTICES; POWER OF ATTORNEY   15.1   A notice or other
communication given under this Agreement shall be in writing and shall be served
by delivering it to the Party due to receive it at the address set out in this
Clause 15 and shall be deemed to have been delivered in accordance with this
Clause 15.   15.2   The Parties’ addresses and fax numbers for the purposes of
this Agreement are:       Buyers:       PepsiCo, Inc.
700 Anderson Hill Road
Purchase, New York 10577
For the attention of: Tim Heaviside, Assistant General Counsel
Fax number: +1 914 253 2752       PepsiAmericas, Inc.
4000 Dain Rauscher Plaza
60 South Sixth Street
Minneapolis, MN 55402
For the attention of: Matt Carter, Senior Vice-President M&A       Fax number:
+1 612 661 4004       Sellers:       Marina Bezzub
25 Alivu Street
Gineitishkiu Village
Zuyumu District
Vilnius Region
Republic of Lithuania       Fax number: +370 5 278 9111       Agne Tumenaite
36 Zhelvos Street
Vilnius City
Republic of Lithuania       Fax number: +370 5 278 9111

or such other address or fax number as the relevant Party notifies to the other
Parties, which change of address shall only take effect if delivered and
received in accordance with this Clause.

9



--------------------------------------------------------------------------------



 



15.3   A notice so addressed shall be deemed to have been received:

  (a)   if personally delivered, at the time of delivery;     (b)   if sent by
pre-paid first class post, recorded delivery or registered post, two Business
Days after the date of posting to the relevant address;     (c)   if sent by
registered air-mail, 5 (five) Business Days after the date of posting to the
relevant address; and     (d)   if sent by fax, on successful completion of its
transmission as per a transmission report from the machine from which the fax
was sent, save that if such notice of communication is received after the end of
normal working hours (and “normal working hours” shall be deemed to be 8.30 am
to 5.30 pm on any Business Day in the country of the recipient), such notice or
communication shall be deemed to have been received on the next Business Day.

15.4   For the avoidance of doubt, notice given under this Agreement shall not
be validly served if sent by electronic mail.   15.5   Each of the Sellers
hereby grants a power of attorney to Igor Yevgenovych Bezzub to accept and serve
notices and to make legally binding declarations on behalf of each of both
Sellers with regard to this Agreement and the proposed transaction. Igor
Yevgenovych Bezzub accepts this power of attorney.   16.   GOVERNING LAW;
ARBITRATION   16.1   This Agreement is governed by, and shall be construed in
accordance with, English law.   16.2   Any dispute, controversy or claim arising
out of or in connection with this Agreement, including any question regarding
its existence, validity or termination, shall be referred to and finally
resolved by arbitration under the Rules of Arbitration (the “Rules”) of the
London Court of International Arbitration (the “LCIA Court”) in force at the
date of this Agreement, which Rules are deemed to be incorporated by reference
to this Clause 16. There shall be three arbitrators, and the Parties agree that
one arbitrator shall be nominated by each party for appointment by the LCIA
Court in accordance with the Rules. The third arbitrator who shall act as the
chairman of the tribunal, shall be nominated by agreement of the two
party-approved arbitrators within fourteen days of the confirmation of the
appointment of the second arbitrator, or in default of such agreement, appointed
by the LCIA Court. The seat of the arbitration shall be London. The language of
this arbitration shall be English.   16.3   The arbitrators shall have the power
to grant any legal or equitable remedy or relief available under law, including
but not limited to injunctive relief, whether interim and/or final, and specific
performance, and any measures ordered by the arbitrators may be specifically
enforced by any court of competent jurisdiction. Each Party retains the right to
seek interim or provisional measures, including but not limited to injunctive
relief and including but not limited to pre-arbitral attachments or

10



--------------------------------------------------------------------------------



 



    injunctions, from any court of competent jurisdiction, and any such request
shall not be deemed incompatible with the agreement to arbitrate or a waiver of
the right to arbitrate. For the avoidance of doubt, this Clause 16 is not
intended to limit the powers of the court exercisable in support of arbitration
proceedings pursuant to section 44 of the Arbitration Act 1996 of England.  
16.4   In order to facilitate the comprehensive resolution of related disputes,
the Parties agree that upon request of any Party to an arbitration pursuant to
this Clause 16, the arbitral tribunal may, within 90 days of its appointment,
consolidate the arbitration with any other arbitration or proposed arbitration
involving any of the Parties and relating to this Agreement and/or any other
agreement (a “Related Agreement”) for the sale and purchase of any participation
interest in the Company other than the Participation Interests executed
simultaneously with this Agreement. The arbitral tribunal shall not consolidate
such arbitrations unless it determines that (a) there are issues of fact or law
common to the arbitrations in question so that a consolidated proceeding would
be more efficient than separate proceedings, and (b) no Party would be
prejudiced as a result of such consolidation through undue delay or otherwise.
In the event of different rulings on this question by the arbitration tribunal
constituted hereunder and the tribunal constituted under any Related Agreement,
the ruling of the first formed panel shall control. In the case of the
consolidated proceeding, the arbitrators in that proceeding shall be appointed
by the LCIA Court.   17.   LANGUAGE   17.1   This Agreement is written in
English and Russian. In the event of any discrepancy between the English and the
Russian versions, the English version shall prevail.

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF THIS AGREEMENT WAS EXECUTED AS A DEED BY THE PARTIES HERETO
ON THE DATE SET OUT ON PAGE 1.

                 
Signed by Igor Yevgenovych Bezzub
    )          
For MARINA BEZZUB
          /s/ IGOR YEVGENOVYCH BEZZUB    
 
               
 
               
As per the attached power of attorney
               
 
               
In the presence of
    )     /s/ PHILIPP J. WAHL    
 
               
 
               
Name and occupation of witness
          Philipp J. Wahl, Counsel    
 
               
Signed by Raimondas Tumenas
    )          
For AGNE TUMENAITE
    )     /s/ RAIMONDAS TUMENAS    
 
               
As per the attached power of attorney
    )          
 
    )          
 
               
 
               
In the presence of
    )     /s/ PHILIPP J. WAHL    
 
               
 
               
Name and occupation of witness
          Philipp J. Wahl, Counsel    
 
               
Signed for and on behalf of
    )          
PEPSIAMERICAS, INC.
    )     /s/ ROBERT C. POHLAD    
 
               
 
               
Name and position
          Robert C. Pohlad    
 
          Chairman of the Board and    
 
          Chief Executive Officer    
 
               
Signed by for and on behalf of
    )          
PEPSICO, INC.
    )     /s/ TIM HEAVISIDE    
 
               
 
               
Name and position
          W. Timothy Heaviside    
 
          Assistant General Counsel    

12



--------------------------------------------------------------------------------



 



ANNEX 1
SALE AND PURCHASE AGREEMENT

13